Exhibit 10.1
 
SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is between Daniel M. Hamburger
(hereinafter, "Mr. Hamburger" or “Colleague”) and DeVry Education Group Inc.
(hereinafter, "Employer").  Mr. Hamburger and Employer agree as follows:


1.
Separation of Employment.  Mr. Hamburger's employment with Employer will end
effective May 24, 2016 (“Separation Date”).
 

2.
Payment to Mr. Hamburger.  If Mr. Hamburger signs and does not revoke or rescind
this Agreement (as provided in Section 21, below), then Employer will pay Mr.
Hamburger the gross (not net) amount of $895,214.  This amount is equal to 12
months’ salary.
 

3.
Timing of Payment. The payment described in Section 2 will be made via direct
deposit on the first payroll date after: (i) Employer receives this Agreement
signed by Mr. Hamburger; and (ii) the applicable revocation or rescission period
described in Section 21 expires without any attempt by Mr. Hamburger to revoke
or rescind the Agreement.
 

4.
Taxes and Withholdings. Mr. Hamburger understands that Employer will withhold
from the payment described in Section 2 all federal, state and local taxes
required by law, as well as any other withholdings or deductions required by
law. In the ordinary course of business, Employer will issue an IRS Form W-2 to
Mr. Hamburger in connection with payment.
 

Mr. Hamburger also acknowledges that he has not relied on any statements or
representations by Employer or its agents concerning the tax treatment of the
payment described in Section 2, and that Mr. Hamburger is solely responsible for
any additional tax payments that may be required under the law.
 

5. COBRA Subsidy.  If Mr. Hamburger elects COBRA coverage and provided Mr.
Hamburger executes this Agreement, for the earlier of (i) the first twelve (12)
months following the end of the month in which the Separation Date occurred, or
(ii) until Mr. Hamburger becomes eligible for health benefits under a plan of a
new employer, Employer shall subsidize Mr. Hamburger’s health insurance benefits
premium under COBRA.  During the subsidy period, Mr. Hamburger will continue to
pay his then current colleague health insurance premium rate.  To receive
benefits, Mr. Hamburger must complete and return all COBRA paperwork Mr.
Hamburger receives from the COBRA administrator and his portion of the premium. 
The applicable premiums for the remaining months of Mr. Hamburger’s
COBRA-required continued medical, dental and vision insurance coverage will be
paid by Mr. Hamburger at Mr. Hamburger’s sole expense if Mr. Hamburger qualifies
for and elects such coverage.  Except as modified herein, Mr. Hamburger’s right
to continue coverage pursuant to COBRA shall be governed by applicable law and
the applicable terms of Employer’s plans and programs, and will be explained to
Mr. Hamburger in a separate letter which he shall receive as soon as practicable
after his Separation Date.

Page 1 of 8

--------------------------------------------------------------------------------

6. LTI Mutual Agreement Vesting Treatment.  If Mr. Hamburger signs and does not
revoke or rescind this Agreement (as provided in Section 21, below), then Mr.
Hamburger will receive vesting credit as though he had remained continuously
employed by Employer from the Separation Date through August 31, 2017 with
respect to all unvested equity awards granted by Employer to Mr. Hamburger under
Employer’s equity compensation plans, such that (i) all stock options, stock
appreciation rights and time-based restricted stock units granted by Employer to
Mr. Hamburger that are scheduled to vest between the Separation Date and August
31, 2017 will become immediately vested upon the expiration of the applicable
revocation or rescission period described in Section 21 without any attempt by
Mr. Hamburger to revoke or rescind the Agreement, and (ii) all performance
shares granted by Employer to Mr. Hamburger that are subject to a performance
period that is scheduled to end prior to August 31, 2017 will vest and be paid
(if at all) to the same extent and at the same time that such performance shares
would have vested and been paid had Executive remained continuously employed by
Employer until August 31, 2017, based on the relative achievement of the
applicable performance objectives during the performance period. All vested
options and stock appreciation rights (including those becoming vested upon
separation from service) will remain outstanding and exercisable until the
earlier of November 30, 2017 and the original expiration date. Mr. Hamburger
acknowledges that these benefits were offered only in exchange for Mr.
Hamburger’s promises and representations in this Agreement and that Mr.
Hamburger is not otherwise entitled to these benefits.

 

7. FY17 LTI and FY16 MIP.  Mr. Hamburger shall not be eligible for an annual
equity award (LTI grant) for FY17.  However, Mr. Hamburger will be paid a
pro-rated FY16 award (based on the number of days in the 2016 fiscal year which
have passed on the Separation Date divided by 365) under the Employer’s annual
Management Incentive Plan (“MIP”) based upon actual achievement of the relevant
performance targets for the entire 2016 fiscal year (without any exercise of
negative discretion except as applies to all plan participants), which MIP award
shall be payable in a lump sum at the time all other MIP awards for the 2016
fiscal year are paid to the other senior executives of Employer.

 

8. General Waiver and Release.

 
(a)
Mr. Hamburger, on behalf of himself and his heirs, executors, administrators and
assigns, waives and releases all known, unknown, suspected, and unsuspected
claims related to his/her employment or the termination of that employment, that
he/she has or may have, as of the date he/she signs this Agreement, against
Employer, any of its parents, subsidiaries or affiliates, or any of their
respective successors, affiliates, directors, officers, fiduciaries, insurers,
employees or agents (collectively, "the Releasees"). The claims being waived and
released include, but are not limited to: (i) all claims arising under any
federal, state or local statute, code, ordinance, regulation, executive order or
other similar law (including, but not limited to, Title VII of the Civil Rights
Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act; the Family Medical Leave Act; the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act, the Worker
Adjustment and Retraining Notification Act, any state, local, and other federal
employment laws, and any amendments to any of the foregoing); (ii) all tort
claims; (iii) all breach of contract claims; (iv) all claims under common law
for wrongful discharge; (v) all other common law claims; (vi) all claims for
litigation costs, expenses or attorney's fees; and (vii) all other claims that
may entitle Mr. Hamburger to any form of payment or equitable relief.

Page 2 of 8

--------------------------------------------------------------------------------

(b)
Even though the general waiver and release in Section 8(a) is intended to waive
and release all possible claims under every conceivable law, the law requires
that claims under certain statues must be specifically mentioned by name. The
parties agree that this Section 8(b) satisfies that requirement.

 
(i)
Mr. Hamburger, on behalf of himself and his heirs, executors, administrators and
assigns, waives and releases all known, unknown, suspected, and unsuspected
claims that he has or may have, as of the date he signs this Agreement, under
the Age Discrimination in Employment Act ("ADEA").



(c)
Mr. Hamburger specifically acknowledges his understanding that the general
waiver and release described in this Section 8 is intended to be as broad and
general as the law allows. Mr. Hamburger acknowledges that unknown and
unsuspected claims or losses are covered by this waiver and release and confirms
that he took this into account when deciding whether or not to enter into this
Agreement.
 

9. Covenant Not To Sue.  A "covenant not to sue" is a promise that is legally
different from a general waiver and release of claims, such as the one described
in Section 8.  It means that you promise not to file a lawsuit or other claim in
a court or other forum.  Besides waiving and releasing the claims covered by
Section 8, Mr. Hamburger also promises that neither he nor his heirs, executors,
administrators or assigns will ever sue or file a claim against any of the
Releasees in any forum for any claim covered by the general waiver and release
in Section 8. Notwithstanding this covenant not to sue, a suit may be brought to
enforce this Agreement or to challenge the validity of this Agreement under the
ADEA. If a suit or claim is filed in violation of this covenant not to sue, the
person or entity that files the suit or claim shall be liable to any Releasee
against whom the suit or claim is brought for the Releasee's reasonable attorney
fees and other litigation costs incurred in defending against the suit or other
claim.  Alternatively, if any of the Releasees are sued in violation of this
covenant, Employer can stop future payments, and require Mr. Hamburger to return
everything paid to Mr. Hamburger under this Agreement, except for $100.00.

 

10. Exclusions.  Excluded from the general waiver and release and the covenant
not to sue described in Sections 8 and 9 are any claims or rights that may not
be waived by law. By way of example, Mr. Hamburger retains the right to file a
charge with an administrative agency (for example, the Equal Employment
Opportunity Commission) or participate in an investigation by such an agency. 
Mr. Hamburger is, however, waiving his right, and the right of his heirs,
executors, administrators and assigns, to recover any money, attorney's fees or
otherwise obtain any personal compensation in connection with any such charge or
investigation.  Mr. Hamburger is also waiving his right, and the right of his
heirs, executors, administrators and assigns to recover any money or otherwise
to obtain any personal relief from any of the Releasees in connection with a
charge filed by another individual or any federal, state or local agency.  Also
excluded from the general waiver and release and the covenant not to sue
described in Sections 8 and 9 are any claims or rights (i) for indemnification
in accordance with the Employer charter, by-laws and applicable law and for
coverage as an insured under all applicable contracts of directors and officers
liability insurance and (ii) for accrued and vested benefits due Mr. Hamburger
in accordance with the employee benefit plans of Employer in which he
participated (other than equity plans).

Page 3 of 8

--------------------------------------------------------------------------------

11. Non-Admission.  Mr. Hamburger acknowledges that this Agreement is not an
admission of any wrongdoing by Employer or any of the other Releases.

 

12. Non-Disparagement.  Mr. Hamburger will not directly or indirectly say or do
anything that would disparage, reflect negatively on, or call into question
Employer's business operations, products, reputation, business relationships, or
present or future business, or the business operations, products, reputation,
business relationships, or present or future business of any of the other
Releasees, except as may be required by law. This non-disparagement provision,
however, shall not prevent Mr. Hamburger from revealing evidence of criminal
wrongdoing to law enforcement. Employer (by way of any authorized public
statement) will not directly or indirectly say or do anything that would
disparage, reflect negatively on, or call into question Mr. Hamburger’s
reputation or business relationships, except as may be required by law. This
non-disparagement provision, however, shall not prevent either Mr. Hamburger or
Employer, as applies, from revealing evidence of criminal wrongdoing to law
enforcement.

 

13. Future Employment.  Employer reserves the right to solicit Mr. Hamburger's
interest in future employment opportunities, should suitable opportunities
arise.  However, absent such an expression of interest on the part of
Employer, Mr. Hamburger agrees not to reapply for employment with Employer, or
any of its affiliates.  Moreover, should Mr. Hamburger violate this provision
and be re-hired by Employer or one of its affiliates as a result, then the
parties agree Employer may, in its discretion, immediately terminate Mr.
Hamburger’s employment.

 

14. Cooperation After Separation. Mr. Hamburger agrees to cooperate with
reasonable requests from any Releasee or its attorney(s) for assistance by
providing information or giving truthful written or oral testimony in relation
to any inquiry or litigation by or against the Releasee about which Mr.
Hamburger possesses knowledge as a result of his/her employment.

 

15. Miscellaneous Colleague Acknowledgments.  Mr. Hamburger acknowledges that:
(i) he has been paid for all hours worked, including overtime; (ii) he has been
paid for all vacation time to which he is entitled; (iii) he has been provided
all compensation, leave, and other benefits to which he is entitled; (iv) he has
read and understands Employer's Code of Business Conduct and Ethics (the "Code")
and has discussed with Company or its representatives in the manner described in
the Code any actual or suspected violations of law, regulations of the Code by
Employer or any of its officers, directors, employees, agents or contractors
acting in such capacity; (v) he has not suffered any on-the-job injury for which
he has not already filed a claim; (vi) he has submitted requests for
reimbursement of all reasonable and necessary business travel and entertainment
expenses that he/she incurred prior to his separation from employment, and has
been reimbursed for all such expenses, consistent with Employer's policies
regarding reimbursement of such expenses; (vii) he has carefully read and fully
understands all the provisions of this Agreement; and (viii) he accepts this
Agreement as fair and equitable and has executed it voluntarily, without duress;
and (ix) Employer has no obligations under this Agreement unless Mr. Hamburger
signs it and does not revoke or rescind it.

Page 4 of 8

--------------------------------------------------------------------------------

16. Return of Company Property. As a condition of this Agreement, Mr. Hamburger
represents  that he has turned over to Employer all originals and copies of any
documents, files and records, whether electronic or hardcopy, belonging to
Employer, and all equipment belonging to Employer, whether maintained at Mr.
Hamburger's office or elsewhere. Mr. Hamburger also represents that he has
returned all Employer keys or other access devices, credit cards and other
Employer property. Mr. Hamburger further agrees not to transfer or use any
copies or excerpts of the above items.

 

17. Confidential Information.  Mr. Hamburger acknowledges that in the course of
his employment, he received and/or had access to Employer's confidential
business information, including but not limited to operational, strategic or
financial information, and/or non-public personal and confidential information
about students and/or other employees (collectively, "Confidential
Information"). Mr. Hamburger agrees to keep all Confidential Information
strictly confidential and further agrees that he will not communicate, disclose,
divulge or otherwise use Confidential Information for any reason other than a
legitimate Employer business purpose authorized in advance by Employer, for as
long as such Confidential Information remains confidential. The restrictions in
this Section 17 are in addition to and not in lieu of any other obligations Mr.
Hamburger may have by law with respect to Confidential Information, including
obligations Mr. Hamburger may owe under any applicable laws pertaining to trade
secrets or similar matters. The Agreement, however, shall not prevent Mr.
Hamburger from revealing evidence of criminal wrongdoing to law enforcement or
prohibit Mr. Hamburger from divulging Confidential Information by order of court
or agency of competent jurisdiction.

 

18. Intellectual Property. Mr. Hamburger acknowledges that all work product
developed by Mr. Hamburger during his employment with Employer and all related
documentation (collectively, "Developed Work Product") is considered "work for
hire" and that Employer shall have all rights in the Developed Work Product.

 

19. Non-Solicitation. Mr. Hamburger acknowledges and agrees that during his
employment with Employer and until August 31, 2017, Mr. Hamburger shall not
without the written consent of Employer, directly or indirectly, whether on Mr.
Hamburger’s behalf or the behalf of anyone else (i) induce or attempt to induce
any colleague, representative or agent of Employer to leave the employ or other
relationship with Employer, or in any way interfere with the relationship
between Employer and any colleague, representative or agent of Employer; or
(ii)  solicit the sale of any products or services that are similar to or
competitive with products or services offered or distributed by Employer to any
person, company or entity which was a customer or potential customer of Employer
for such products or services and with whom Mr. Hamburger had direct contact or
about whom Mr. Hamburger learned Confidential Information at any time during the
last twelve (12) months of his employment with Employer.

Page 5 of 8

--------------------------------------------------------------------------------

20. Non-Compete.  For the period ending on August 31, 2017, Mr. Hamburger will
not directly or indirectly, on behalf of himself or in conjunction with any
other person, company or entity, own (other than less than 5% ownership in a
publicly traded company), manage, operate, or participate in the ownership,
management, operation, or control of, or be employed by any of the following
entities, with which Mr. Hamburger would hold a senior executive position or in
which Mr. Hamburger would have responsibility for and access to Confidential
Information similar or relevant to that which Mr. Hamburger had access to during
the twenty-four (24) months preceding the Separation Date in any geographic
territory over which Mr. Hamburger had responsibilities during the twenty-four
(24) months preceding the  Separation Date.

 
Restricted entities:
 
Apollo Group, Education Management Corp., Career Education Corp., Capella, ITT
Tech, Universal Technical Institute, Bridgepoint/Ashford, Grand Canyon, American
Public, Kaplan, Strayer, Southern New Hampshire, North Central University,
Trident University, Walden University, The Online Enablers - Embanet, Bisk
 

21. Review of Separation Agreement.  Mr. Hamburger acknowledges that he is
advised by this Agreement to review it carefully and discuss it with an attorney
before signing it, as well as any other professional whose advice he values,
such as an accountant or financial advisor.  Mr. Hamburger further acknowledges
that he has been given twenty-one (21) days to consider this Agreement before
signing it, which he acknowledges is a reasonable and sufficient period of
time.  If Mr. Hamburger chooses to sign this Agreement before the end of the
21-day period, he certifies that he is doing so voluntarily for his own benefit
and waives the right to consider the Agreement for the entire 21-day period. 
Mr. Hamburger has seven days after signing this Agreement to revoke it if he
changes his mind.  If Mr. Hamburger wishes to do so, then he should deliver a
written notice of revocation by hand or by mail (certified; return receipt
requested) to: DeVry Education Group Inc., General Counsel, 3005 Highland
Parkway, Downers Grove, IL 60515.  Mr. Hamburger acknowledges that this
Agreement becomes enforceable and that he is entitled to the payment described
in Section 2 only if he signs this Agreement and does not revoke it.

 

22. Choice Of Law and Venue.  Mr. Hamburger consents to the laws of Illinois
being applied to any matter arising out of this Agreement, without regard to its
conflict of law principles and exclusively to personal and subject matter
jurisdiction in the state and federal courts of Illinois for any dispute
relating to this Agreement or Mr. Hamburger’s relationship with Employer.  

 

23. Entire Agreement. This Agreement is the entire agreement between the parties
and supersedes all prior representations and agreements, written or oral,
expressed or implied.  This Agreement may not be altered, amended, or modified
except in writing signed by both Mr. Hamburger and Employer.

Page 6 of 8

--------------------------------------------------------------------------------

24. Savings Clause. If any portion of this Agreement is invalid under applicable
law, that portion shall be deemed not to be a part of the Agreement, but it
shall not invalidate any other provision.

 


[SIGNATURE PAGE FOLLOWS]
 
Page 7 of 8

--------------------------------------------------------------------------------

AGREED:
 
 
 
/s/ Daniel M. Hamburger
 
/s/ Christopher B. Begley
Daniel M. Hamburger
 
Signature of Employer Representative
 
 
 
 
 
Christopher B. Begley
 
 
Employer Representative’s Printed Name
 
 
 
6/9/16
 
Chair of DVG Board
Date
 
Employer Representative’s Title
 
 
 
 
 
6/10/16
 
 
Date
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 8 of 8